EXHIBIT 10.1

EXECUTION VERSION

AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

OF WILLIAM L. HUNTER, M.D.

This amendment to the Executive Employment Agreement (“Agreement”) dated
April 23, 2004, between William L. Hunter, M.D. (“Employee”) and Angiotech
Pharmaceuticals, Inc. (“Angiotech”) is effective as of, and only upon, closing
of the contemplated recapitalization transaction with Angiotech’s 7.75% Senior
Subordinated Note Holders (“Transaction”) currently anticipated to be April 28,
2011.

WHEREAS, Section 7.8 of the Agreement provides that the Agreement may be amended
by entering into a written amendment signed by the parties;

WHEREAS, “Recapitalization Support Agreement” shall mean an agreement dated as
of October 29, 2010, pursuant to which certain 7.75% Senior Subordinated
Noteholders agree with Angiotech and certain subsidiaries thereof to complete
the Transaction; and

WHEREAS, the Employee and Angiotech wish to amend the Agreement as described
below.

THEREFORE, it is agreed as follows:

 

1. None of the following will constitute or result in, or be deemed to
constitute or result in, a “Change of Control” under the Agreement or the
Executive Change of Control Agreement attached as Exhibit C to the Agreement
(“Change of Control Agreement”): (i) Angiotech entering into any agreement or
agreements to effect the Transaction, (ii) the granting of shareholder approval
of the Transaction, (iii) the closing of the Transaction and appointment of the
new board of directors; or (iv) any subsequent change of shareholdings among the
parties to the Recapitalization Support Agreement or the entering into of a
voting or other agreement among such parties in respect of their shareholdings.

 

2. Paragraph 3.3 of the Agreement is deleted in its entirety and replaced with
the following:

“3.3. Stock Options and Other Equity-Based Awards. The Employee shall be
eligible to receive options to purchase shares of the common stock of the
Company, and to receive other equity-based incentives, as determined by the
Board from time to time. The terms and conditions of such options and
equity-based incentives shall be governed by the stock option plan or other
equity-based incentive plan (each, a “Plan”) applicable to such options or
equity-based incentives (each, an “Award”), and by the agreements between the
Company and the Employee in respect of such Awards (“Award Agreements”). In the
event a Change of Control occurs, all Awards shall become vested and, subject to
paragraph 4.4(d), shall remain exercisable through the last day of the original



--------------------------------------------------------------------------------

term. If there is a conflict between the terms of this Agreement and the terms
of any Plan or Award Agreement, this Agreement will prevail and govern unless
prohibited by applicable laws or regulatory requirements, in which case the
terms of such Plan or Award Agreement will prevail and govern to the extent
required by such laws or regulatory requirements.”

 

3. Paragraph 4.4(d) of the Agreement is deleted in its entirety and replaced
with the following:

 

  (d) “Stock Options and other Equity-Based Awards. If the Employee holds any
Awards which are not vested as of the Termination Date in accordance with the
provisions of the applicable Plan or Award Agreement, then, as of the
Termination Date, each such Award shall be fully vested and shall remain
exercisable until the earlier of: (i) the one year anniversary of the
Termination Date; and (ii) the last day of the original term of the Award;
provided, however, that if the stock which may be obtained on exercise of any
such Award is not listed on the NASDAQ or Toronto Stock Exchange on the
Termination Date, then each such Award shall remain exercisable until the
earlier of: (i) the one year anniversary of the underlying stock becoming
publicly tradable or listed on a public exchange; or (ii) the last day of the
original term of the Award.”

 

4. The Employee will not exercise, or seek to exercise, any of his rights under
paragraph 4.5 of the Agreement until at least one year after the date of closing
of the Transaction;

 

5. Paragraph 3 of the Change of Control Agreement is deleted in its entirety and
replaced with the following:

 

  “3. Rights Upon Termination Due to Change of Control – In addition to any
other rights the Employee may have against the Company, if at the time of a
Change of Control or within twelve (12) months after the occurrence of a Change
of Control, either:

 

  (a) the Employee voluntarily resigns his employment for Good Reason; or

 

  (b) the Company terminates the Employee’s employment for any reason;

then the Employee shall, subject to the terms and conditions of Section 4.4 of
the Executive Employment Agreement, be entitled to the payments and benefits
specified in Section 4.4. of that Agreement.”

 

- 2 -



--------------------------------------------------------------------------------

6. Except as set out herein, all other terms and conditions of the Agreement
shall remain unchanged.

TO EVIDENCE THEIR AGREEMENT the parties have executed this Agreement on the
dates appearing below.

 

SIGNED, SEALED AND DELIVERED by

WILLIAM L. HUNTER, M.D. in the

presence of:

 

)

)

)

    )  

/s/ Estelle de Jager

  )   (Signature)   )     )  

/s/ William L. Hunter, M.D.

Estelle de Jager

  )   WILLIAM L. HUNTER, M.D. (Print Name)   )     )  

3228 Mariner Way, Coquitlam

  )   April 5, 2011 (Address)   )     )  

Executive Assistant

  )   (Occupation)    

 

ANGIOTECH PHARMACEUTICALS, INC. By:  

/s/ Tammy Neske

Authorized Signatory Date:  

March 29, 2011

 

- 3 -